DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Amendment
3.	Clam 48 has been amended.  The status of claims 27-52 remains pending.
4.	Regarding claim 28-30, these claims were originally rejected under 112 (b) in the Non-Final Rejection.  However, in the Final Rejection, the Examiner intended to object to those claims.

Response to Arguments
5.	Applicant's arguments filed on December 16, 2020 have been fully considered but they are not persuasive.
6.	To expedite prosecution, the Examiner called the Applicant’s Attorney Mr. Guy Gosnell to suggest potential claim amendments to the claims.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy Gosnell on March 11, 2021.

The following claims have been amended as follows:

27. 	(Currently Amended)  An apparatus comprising
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
- provide functions of a user plane core network entity interfacing with at least one radio access network node via a user plane interface, 
- support data transfer for a user equipment session in a mode referred to as a connectionless mode not requiring setup of a connection with a radio access network node for said data transfer,
- support paging over user plane, for downlink data transfer for said user equipment session in the connectionless mode,
- upon reception of downlink data for said user equipment session in the connectionless mode, in a state referred to as a connectionless idle state where paging is required, send over said user plane interface to at least one radio access network node through which to page the user equipment, a downlink dummy packet indicating a paging request.

28. 	(Canceled)  


29. 	(Currently Amended)  The apparatus according to claim 27, wherein the
includes at least one paging parameter for paging the user equipment.

30. 	(Currently Amended)  The apparatus according to claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- send [[a]]the downlink dummy packet indicating [[a]]the paging request, in a tunnel over said interface, with said paging request and at least one paging parameter included in a tunnel extension. 

31. 	(Previously Presented)  The apparatus according to claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- ask a control plane core network entity serving said user equipment in the control plane, to provide information related to at least one paging parameter for paging the user equipment.

32. 	(Previously Presented)  The apparatus according to claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- receive from a control plane core network entity serving said user equipment in the control plane, at the creation of a context in the user plane core network entity related with the 

33. 	(Previously Presented)  The apparatus according to claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- ask a control plane core network entity serving said user equipment in the control plane, to provide addressing information of at least one radio access network node through which to page the user equipment.

34. 	(Currently Amended)  The apparatus according to claim 27, wherein the 
at least one radio access network node to which the downlink dummy packet is sent comprises at least one of the radio access network nodes indicated in addressing information of at least one radio access network node through which to page the user equipment

35. 	(Currently Amended)  The apparatus according to claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- store, even in a state referred to as [[a]]the connectionless idle state where paging is required, addressing information of a radio access network node with which the user plane core network entity has last exchanged data over said user plane interface.

36. 	(Currently Amended)  The apparatus according to claim 27, wherein the 
at least one radio access network node to which the downlink dummy packet is sent is the radio access node with which the user plane core network entity has last exchanged data for the user equipment session

37. 	(Previously Presented)  The apparatus according to claim 27, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from a radio access network node, over said user plane interface, of a uplink dummy packet as a reply to said paging, said uplink dummy packet containing a connectionless identifier identifying said user equipment session in the connectionless mode, perform at least one of: move a connectionless state from an idle state where paging is required to a reachable state where paging is not required, store addressing information of said radio access network node, or send buffered downlink data for said user equipment session to said radio access network node over said interface.  

38. 	(Currently Amended)  An apparatus comprising
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
- provide functions of a radio access network node interfacing in the user plane with a user plane core network entity, 
- support data transfer for a user equipment session in a mode referred to as a connectionless mode not requiring setup of a connection with the user plane core network entity for said data transfer, 
- support paging over the user plane, for downlink data transfer for said user equipment session in the connectionless mode, in a state referred to as a connectionless idle state where paging is required, and
- upon reception via the user plane core network entity, over said user plane interface, of a downlink dummy packet indicating a paging request, page the user equipment.

39. 	(Canceled)  


40. 	(Currently Amended)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from the user plane core network entity, over said user plane interface, of [[a]] the downlink dummy packet indicating [[a]]the paging request with at least one paging parameter for paging the user equipment, page the user equipment based on said at least one paging parameter.

41. 	(Currently Amended)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from the user plane core network entity, over said user plane interface, of [[a]]the downlink dummy packet indicating [[a]]the paging request, send a paging message to at least one neighbour radio access network node over a radio access network node-radio access network node interface.

42. 	(Currently Amended)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from the user plane core network entity, over said user plane interface, of [[a]]the downlink dummy packet indicating [[a]]the paging request with at least one paging parameter for paging the user equipment including a paging area, infer, based on said paging area, at least one neighbour radio access network node to page over a radio access network node-radio access network node interface.

43. 	(Currently Amended)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from the user plane core network entity, over said user plane interface, of [[a]]the downlink dummy packet indicating [[a]]the paging request, with at least one paging parameter for paging the user equipment, send a paging message with at least one of the said 

44. 	(Currently Amended)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from the user plane core network entity of [[a]]the downlink dummy packet indicating [[a]]the paging request, or upon reception of a paging message received over a radio access network node-radio access network node interface from a neighbour radio access network node, with at least one paging parameter for paging the user equipment including a paging area, page the user equipment in relevant cells depending on said paging area.

45. 	(Previously Presented)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from the user equipment, as a reply to a paging message, of a uplink dummy packet containing a connectionless identifier identifying said user equipment session in the connectionless mode, forward said uplink dummy packet, based on said connectionless identifier, to said user plane core network entity.

46. 	(Previously Presented)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon reception from the user equipment, as a reply to a paging message, of a uplink dummy packet containing a connectionless identifier identifying said user equipment session in the connectionless mode, memorize said connectionless identifier, and forward said uplink dummy packet, based on said connectionless identifier, to said user plane core network entity.

47. 	(Previously Presented)  The apparatus according to claim 38, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:


48. 	(Currently Amended)  An apparatus comprising
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
- provide functions of a control plane core network entity interfacing with a user plane core network entity, said control plane core network entity serving a user equipment, said user plane core network entity interfacing with at least one radio access network node via a user plane interface, said user plane core network entity supporting data transfer for a session for the user equipment in a mode referred to as a connectionless mode not requiring setup of a connection with a radio access network node for said data transfer, said user plane core network entity supporting paging over a user plane, for downlink data transfer for said user equipment session in the connectionless mode, in a state referred to as a connectionless idle state where paging is required, and
- provide to said user plane core network entity information for said paging of said user equipment over the user plane, wherein said paging over the user plane comprises sending a downlink dummy packet indicating a paging request.

49. 	(Previously Presented)  The apparatus according to claim 48, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon request, provide to said user plane core network entity addressing information of at least one radio access network node through which to page the user equipment.

50. 	(Previously Presented)  The apparatus according to claim 48, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- at the creation of a context in the user plane core network entity related with the user equipment session, provide to said user plane core network entity information related to at least one paging parameter for paging the user equipment.

51. 	(Previously Presented)  The apparatus according to claim 48, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform:
- upon request, provide to said user plane core network entity information related to at least one paging parameter for paging the user equipment.

52. 	(Currently Amended)  A method comprising:
- supporting data transfer for a user equipment session in a mode referred to as a connectionless mode not requiring setup of a connection between a user plane core network entity and a radio access network node for said data transfer, [[and]]
- supporting paging over a user plane, for downlink data transfer for said user equipment session in the connectionless mode and in a state referred to as a connectionless idle state where paging is required; and
- upon reception via the user plane core network entity, over said user plane interface, of a downlink dummy packet indicating a paging request, paging the user equipment.


                                    Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Claims 27, 29-38, 40-52 (renumbering as 1-24 respectively) are allowed.

Claim 27 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “support data transfer for a user equipment session in a mode referred to as a connectionless mode not requiring setup of a connection with a radio access network node for said data transfer,  support paging over user plane, for downlink data transfer for said user equipment session in the connectionless mode,  upon reception of downlink data for said user equipment session in the connectionless mode, in a state referred to as a connectionless idle state where paging is required, send over said user plane interface to at least one radio access network node through which to page the user equipment, a downlink dummy packet indicating a paging request”.

Claim 38 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “support data transfer for a user equipment session in a mode referred to as a connectionless mode not requiring setup of a connection with the user plane core network entity for said data transfer, support paging over the user plane, for downlink data transfer for said user equipment session in the connectionless mode, in a state referred to as a connectionless idle state where paging is required, and  upon reception via the user plane core network entity, over said user plane interface, of a downlink dummy packet indicating a paging request, page the user equipment”.


Claim 48 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “provide functions of a control plane core network entity interfacing with a user plane core network entity, said control plane core network entity serving a user equipment, said user plane core network entity interfacing with at least one radio access network node via a user plane interface, said user plane core network entity supporting data transfer for a session for the user equipment in a mode referred to as a connectionless mode not requiring setup of a connection with a radio access network node for said data transfer, said user plane core network entity supporting paging over a user plane, for downlink data transfer for said user equipment session in the connectionless mode, in a state referred to as a connectionless idle state where paging is required, and  provide to said user plane core network entity information for said paging of said user equipment over the user plane, wherein said paging over the user plane comprises sending a downlink dummy packet indicating a paging request”.


Claim 52 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “connectionless mode not requiring setup of a connection between a user plane core network entity and a radio access network node for said data transfer, supporting paging over a user plane, for downlink data transfer for said user equipment session in the connectionless mode and in a state referred to as a connectionless idle state where paging is required; and  upon reception via the user plane core network entity, over said user plane interface, of a downlink dummy packet indicating a paging request, paging the user equipment”.


9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Griot et al (US 2016/0088515 A1) discloses connectionless uplink transmissions by the wireless device without full RRC connection setup (section 0050, 0071, 0077, 0086, 0098).
	VAJAPEYAM et al (US 2016/0014815 A1)





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANDAL ELPENORD/Primary Examiner, Art Unit 2473